DATED MARCH 21, 2012 FILED PURSUANT TO RULE 433 REGISTRATION NO. 333-173364 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES G, 1.05% NOTES DUE 2015 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series G, 1.05% Notes Due 2015 Format: SEC Registered-Registration Statement Number 333-173364 Trade Date: March 21, 2012 Settlement Date (Original Issue Date): March 26, 2012 Maturity Date: March 26, 2015 Principal Amount: Price to Public (Issue Price): 99.915% All-in-price: 99.665% Pricing Benchmark: UST 0.375% Notes due March 15, 2015 UST Spot (Yield): 0.579% Spread to Benchmark: + 50 basis points (0.50%) Yield to Maturity: 1.079% Net Proceeds to Issuer: Coupon: 1.05% Interest Payment Dates: Interest will be paid semi-annually on the 26th of each March and September of each year, commencing September 26, 2012 and ending on the Maturity Date Day Count Convention: 30/360 Denominations: Minimum denominations of $1,000 with increments of $1,000 thereafter Joint Lead Managers & Bookrunners: Barclays Capital Inc. (35%) Goldman, Sachs & Co. (35%) Co-Managers: BNP Paribas Securities Corp. (3%) BNY Mellon Capital Markets, LLC (3%) Commerz Markets LLC (3%) Deutsche Bank Securities Inc. (3%) HSBC Securities (USA) Inc.(3%) ING Financial Markets LLC (3%) Lloyds Securities Inc. (3%) Mitsubishi UFJ Securities (USA), Inc.(3%) Standard Chartered Bank (3%) U.S. Bancorp Investments, Inc.(3%) Standard Chartered Bank will not effect any offers or sales of any notes in the United States unless it is through one or more U.S. registered broker-dealers as permitted by the regulations of FINRA. Billing and Delivery Agent: Goldman, Sachs & Co. CUSIP: 14912L5B3 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Barclays Capital Inc. toll free at (866) 603-5847 or Goldman, Sachs & Co. toll free at (866) 471-2526.
